1

2

3

4

5

6

7
                                IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE WESTERN DISTRICT OF WASHINGTON
9
       MYRIAM ZAYAS,                                  NO. : -cv-          RSL
10
                            Plaintiff,                ORDER GRANTING MOTION TO
11                                                    STAY DEADLINES IN THE ORDER
                 v.                                   REGARDING INITIAL DISCLOSURES,
12
                                                      JOINT STATUS REPORT, AND EARLY
       MULTICARE HOSPITAL,
13                                                    SETTLEMENT

14                          Defendant.

15

16             This matter comes before the Court on Defendant’s Motion to Stay Deadlines in the

17   Order Regarding Initial Disclosures, Joint Status Report, and Early Settlement. Dkt. #11.

18   Plaintiff has not opposed the motion. It is therefore GRANTED. The deadlines set forth in

19   the Order Regarding Initial Disclosures, Joint Status Report, and Early Settlement (Dkt. #10)

20   are STAYED. A new Order Regarding Initial Disclosures, Joint Status Report, and Early

21   Settlement shall be issued upon either the filing of a declaration showing proper service or

22   a denial of the pending motion to dismiss (Dkt. #13).

23
               Dated this 3rd day of May, 2021.
24

25

26                                       HON. ROBERT S. LASNIK
                                         UNITED SATES DISTRICT JUDGE


     ORDER GRANTING MOTION TO STAY DEADLINES IN THE ORDER
     REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND
     EARLY SETTLEMENT – 1
     Zayas - Stay JSR Deadlines
